DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-5, 7 and 9) in the reply filed on February 25th, 2022 is acknowledged.  The traversal is on the ground(s) that the special technical feature is The Office Action fails to establish that each and every feature of the subject matter that is common to claims 1-10 is known in the prior art.  This is not found persuasive because according to MPEP 1893.03(d) when making unity of invention requirement, the examiner is not required to present known prior art for showing lack of unity. Instead, each group lacks unity with each other group can be shown by describing the unique special feature in each group as stated in pg. 4 of the Office action dated January 21st, 2022. 
The requirement is still deemed proper and is therefore made FINAL.

st, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of unity of invention is withdrawn.  Claims 6, 10 and 8, directed to non-elected invention are no longer withdrawn from consideration because the claim(s) recites the same allowable subject matter from claims 1 and 7.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 1-10 are objected to because of the following informalities: 
Claim 1 recites limitation “the edge shape in a wafer cross section of the silicon wafer” in lines 3-4 which is not consistent with the limitation “an edge shape of a silicon wafer” in lines 1-2.  Appropriate correction is required.
Claim 1 recites limitation “the point P1” in lines 13 and 14 which is not consistent with the limitation “an intersection point…as P1” in lines 10-12. The limitation “the point P1” in lines 13 and 14 should be amended to “the intersection point P1” for avoiding confusion.  Appropriate correction is required.
Claim 1 recites limitation “the point Px0” in line 27 which is not consistent with the limitation “an intersection point…as Px0” in lines 24-25. The limitation “the point Px0” in line 27 should be amended to “the intersection point Px0” for avoiding confusion.  Appropriate correction is required.
Claim 1 recites limitation “the shape parameters Rx and θx” in line 33 which describing Rx and θx as the shape parameters while limitations “an acute side angle…as θx” and “a radius of a circle…as Rx” in lines 22-23 and 28-30 describing θx and Rx as the acute side angle and the radius of a circle. The limitation, “the shape parameters Rx and θx” should be amended to “the radius of the circle Rx and the acute side angle θx” for avoiding confusion. Furthermore, the limitation “the calculated Rx and θx” in line 36 should be amended to address the above issue.  Appropriate correction is required.
Claim 5 recites limitation “the edge shape in a wafer cross section of the silicon wafer” in lines 3-4 which is not consistent with the limitation “an edge shape of a silicon wafer” in lines 1-2.  Appropriate correction is required.
Claim 5 recites limitation “the point P1” in lines 13 and 14 which is not consistent with the limitation “an intersection point…as P1” in lines 11-13. The limitation “the point P1” in lines 13 and 14 should be amended to “the intersection point P1” for avoiding confusion.  Appropriate correction is required.
Claim 5 recites limitation “the point Px0” in line 28 which is not consistent with the limitation “an intersection point…as Px0” in lines 25-26. The limitation “the point Px0” in line 28 should be amended to “the intersection point Px0” for avoiding confusion.  Appropriate correction is required.
Claim 5 recites limitation “the shape parameters Rx and θx” in lines 38-39 which describing Rx and θx as the shape parameters while limitations “an acute side angle…as θx” and “a radius of a circle…as Rx” in lines 23-24 and 28-31 describing θx and Rx as the acute side angle and the radius of a circle. The limitation, “the shape parameters Rx and θx” should be amended to “the radius of the circle Rx and the acute side angle θx” for avoiding confusion. Furthermore, the limitation “the calculated Rx and θx” in line 38-39 should be amended to address the above issue.  Appropriate correction is required.
Claim 6 recites limitation “the point P1” in lines 12 and 13 which is not consistent with the limitation “an intersection point…as P1” in lines 10-12. The limitation “the point P1” in lines 12 and 13 should be amended to “the intersection point P1” for avoiding confusion.  Appropriate correction is required.
Claim 6 recites limitation “the point Px0” in line 27 which is not consistent with the limitation “an intersection point…as Px0” in lines 24-25. The limitation “the point Px0” in 
Claim 6 recites limitations “the Rx” and “the θx” in line 32 should be amended to “the radius Rx” and “the acute side angle θx” for being consistent with limitations in lines 22-23 and 28-30.  Appropriate correction is required.
Claim 7 recites limitation “the edge shape in a wafer cross section of the silicon wafer” in lines 3-4 which is not consistent with the limitation “an edge shape of a silicon wafer” in lines 1-2.  Appropriate correction is required.
Claim 7 recites limitation “the shape parameters Rx and θx” in line 24 which describing Rx and θx as the shape parameters while limitations “an acute side angle…as θx” and “a radius of a circle…as Rx” in lines 16-17 and 19-21 describing θx and Rx as the acute side angle and the radius of a circle. The limitation, “the shape parameters Rx and θx” should be amended to “the radius of the circle Rx and the acute side angle θx” for avoiding confusion. Furthermore, the limitation “the calculated Rx and θx” in lines 27-28 should be amended to address the above issue.  Appropriate correction is required.
Claim 8 recites limitation “point Px3” in line 15 should be amended to “the point Px3” for avoiding confusion.  Appropriate correction is required.
Claim 8 recites limitations “the Rx” and “the θx” in lines 32 and 33 should be amended to “the radius Rx” and “the acute side angle θx” for being consistent with limitations in lines 16-17 and 19-21.  Appropriate correction is required.
Claim 9 recites limitation “the edge shape in a wafer cross section of the silicon wafer” in lines 3-4 which is not consistent with the limitation “an edge shape of a silicon wafer” in lines 1-2.  Appropriate correction is required.
Claim 9 recites limitation “the shape parameters Rx and θx” in line 29 which describing Rx and θx as the shape parameters while limitations “an acute side angle…as θx” and “a radius of a circle…as Rx” in lines 16-17 and 19-21 describing θx and Rx as the acute side angle and the radius of a circle. The limitation, “the shape parameters Rx and θx” should be amended to “the radius of the circle Rx and the acute side angle θx” for avoiding confusion. Furthermore, the limitation “the calculated Rx and θx” in line 34 should be amended to address the above issue.  Appropriate correction is required.
Claim 9 recites limitations “the Rx” and “the θx” in line 34 should be amended to “the radius Rx” and “the acute side angle θx” for being consistent with limitations in lines 16-17 and 19-21.  Appropriate correction is required.
Claim 10 recites limitation “point Px3” in line 14 should be amended to “the point Px3” for avoiding confusion.  Appropriate correction is required.
Claim 10 recites limitations “the Rx” and “the θx” in line 30 should be amended to “the radius Rx” and “the acute side angle θx” for being consistent with limitations in lines 16-17 and 19-21.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the wafer” in lines 6, 8, 9, 12, 26 and 27 which is unclear to the Examiner whether this wafer is the same or different from the silicon wafer in lines 1-2. 
Claim 1 recites the limitation “a plane including the point P1 and showing a wafer height position of the point P1 as a height reference plane L3” in lines 12-14. It is unclear to the Examiner how can the plane show or indicate the height position of the point P1 on the wafer. 
Claim 1 recites the limitations “the two points” in line 21 and “the three points” in line 28. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations “the shape parameters h1, h2, and δ” in line 32 and there is no limitation in the claim describing h1, h2, and δ being shape parameters. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the shape parameter Rx and θx are calculated in accordance with the definition based on measurement data of the edge shape” in lines 33-34. It is unclear to the Examiner how to define or determine “the definition based on measurement data of the edge shape” and what is measurement data of the edge shape”. 
Claim 2 recites the limitation “a silicon wafer” in lines 1 and 3-4 which is unclear to the Examiner whether this silicon wafer is the same or different from the silicon wafer 
Claim 2 recites the limitation “an edge shape” in line 3 which is unclear to the Examiner whether this edge shape is the same or different from the edge shape of the silicon wafer of claim 1.
Claim 2 recites the limitations “the determined result” in line 4-5 which is unclear to the Examiner what is the determined result, and there is also insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “a silicon wafer” in lines 1 and 4-5 which is unclear to the Examiner whether this silicon wafer is the same or different from the silicon wafer of claim 1.
Claim 3 recites the limitation “an edge shape” in line 4 which is unclear to the Examiner whether this edge shape is the same or different from the edge shape of the silicon wafer of claim 1.
Claim 3 recites the limitations “the determined result” in line 7 which is unclear to the Examiner what is the determined result, and there is also insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “a method for manufacturing a silicon wafer” in line 1 which is unclear to the Examiner whether this method for manufacturing the silicon wafer is the same or different from the method for manufacturing the silicon wafer of claim 3.
Claim 4 recites the limitation “Rx is set to 240 μm or more and the θx is set to 27[deg] or less” in lines 8-9 while claim 1 recites “the shape parameters Rx and θx are calculated in accordance with the definition based on measurement data of the edge 
Claim 5 recites the limitation “the wafer” in lines 6, 8, 9, 12, 27 and 28 which is unclear to the Examiner whether this wafer is the same or different from the silicon wafer in lines 1-2. 
Claim 5 recites the limitation “a plane including the point P1 and showing a wafer height position of the point P1 as a height reference plane L3” in lines 13-15. It is unclear to the Examiner how can the plane show or indicate the height position of the point P1 on the wafer. 
Claim 5 recites the limitations “the two points” in line 22 and “the three points” in line 29. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the shape parameters h1, h2, and δ” in lines 37-38 and there is no limitation in the claim describing h1, h2, and δ being shape parameters. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “calculating the shape parameter Rx and θx …in accordance with the definition based on measurement data of the edge shape” in lines 38-32. It is unclear to the Examiner how to define or determine “the definition based on measurement data of the edge shape” and what is measurement data of the edge shape”. 
Claim 6 recites the limitation “the wafer” in lines 5, 7, 8, 11, 26 and 27 which is unclear to the Examiner whether this wafer is the same or different from the silicon wafer in lines 1-2. 
Claim 6 recites the limitation “a plane including the point P1 and showing a wafer height position of the point P1 as a height reference plane L3” in lines 12-14. It is unclear to the Examiner how can the plane show or indicate the height position of the point P1 on the wafer. 
Claim 6 recites the limitations “the two points” in line 21 and “the three points” in line 28. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the wafer” in lines 8 and 10 which is unclear to the Examiner whether this wafer is the same or different from the silicon wafer in lines 1-2. 
Claim 7 recites the limitation “a plane including the point P1 and showing a wafer height position of the point P1 as a height reference plane L3” in lines 11-13. It is unclear to the Examiner how can the plane show or indicate the height position of the point P1 on the wafer.
Claim 7 recites the limitations “the two points” in line 14 and “the three points” in line 19-20. There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation “calculating the shape parameter Rx and θx …in accordance with the definition based on measurement data of the edge shape” in lines 25-26. It is unclear to the Examiner how to define or determine “the definition based on measurement data of the edge shape” and what is measurement data of the edge shape”. 
Claim 8 recites the limitation “the wafer” in lines 8 and 10 which is unclear to the Examiner whether this wafer is the same or different from the silicon wafer in lines 1-2. 
Claim 8 recites the limitation “a plane including the point P1 and showing a wafer height position of the point P1 as a height reference plane L3” in lines 11-13. It 
Claim 8 recites the limitations “the two points” in line 14 and “the three points” in line 19-20. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations “the radial direction” in line 22-23. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “a silicon wafer” in line 32 which is unclear to the Examiner whether this silicon wafer is the same or different from the silicon wafer in lines 1 and 4.
Claim 9 recites the limitation “the wafer” in lines 8 and 10 which is unclear to the Examiner whether this wafer is the same or different from the silicon wafer in lines 1-2. 
Claim 9 recites the limitation “a plane including the point P1 and showing a wafer height position of the point P1 as a height reference plane L3” in lines 11-13. It is unclear to the Examiner how can the plane show or indicate the height position of the point P1 on the wafer. 
Claim 9 recites the limitations “the two points” in line 14 and “the three points” in line 19-20. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “calculating the shape parameter Rx and θx …in accordance with the definition based on measurement data of the edge shape” in lines 29-33. It is unclear to the Examiner how to define or determine “the definition based on measurement data of the edge shape” and what is measurement data of the edge shape”. 
Claim 10 recites the limitation “the wafer” in lines 7 and 9 which is unclear to the 
Claim 10 recites the limitation “a plane including the point P1 and showing a wafer height position of the point P1 as a height reference plane L3” in lines 10-12. It is unclear to the Examiner how can the plane show or indicate the height position of the point P1 on the wafer. 
Claim 10 recites the limitations “the two points” in line 13 and “the three points” in line 18-19. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitations “the radial direction” in line 21-22. There is insufficient antecedent basis for this limitation in the claim.
  
      Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the objections and the rejection(s) under 35 U.S.C. 112 (a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is an examiner's statement of reasons for the indication of allowable subject matter: an intersection point of the straight line Lx and the height reference plane L3 as Px0, a position on a surface of the wafer o[yum] inward in a central direction of the wafer from the point Px0 as point Px1, and a radius of a circle that passes through the three points, the point Px1, the point Px2, and the point Px3 as Rx[μm], the edge shape of the silicon wafer is measured, values of the shape parameters h1, h2, and δ are set, the shape parameters Rx and θx are calculated in accordance with the definition based on measurement data of the edge shape, and the edge shape of the silicon wafer is determined from the calculated Rx and θx to be evaluated as recited in claims 1; an acute side angle of an angle between the straight line Lx and the height reference plane L3 as θx, an intersection point of the straight line Lx and the height reference plane L3 as Px0, a position on a surface of the wafer δ [μm] inward in a central direction of the wafer from the point Px0 as point Px1, and a radius of a circle that passes through the three points, the point Px1, the point Px2, and the point Px3 as Rx [μm], the apparatus is provided with a measurement means for measuring the edge shape of the silicon wafer and an analysis means for analyzing measurement data of the edge shape obtained by the measurement means, and the analysis means is provided with an input unit for inputting data of values of the shape parameters h1, h2, and δ, a calculation unit for calculating the shape parameters Rx and θx from the data of the values of the h1, the h2, and the δ input into the input unit in accordance with the definition based on the measurement data of the edge shape, and an output unit for outputting data of the Rx and the θx calculated in the calculation unit as recited in claim 5; an acute side angle of an angle between the straight line Lx and the height reference plane L3 as θx, an intersection point of the straight line Lx and the height reference plane L3 as Px0, a position on a surface of the wafer δ [μm] inward in a central direction of the wafer from the point Px0 as point Px1, and a radius of a circle that passes through the three points, the point Px1, the point Px2, and the point Px3 as Rx [μm], the h1 is 15 [μm], the h2 is 30 [μm], the δ is 30 [μm], the Rx is 240 [μm] or more, and the θx is 27 [deg] or less as recited in claim 6; an acute side angle of an angle between the straight line Lx and the height reference plane L3 as θx, and a radius of a circle that passes through the three points, the point Px1, the point Px2, and the point Px3 as Rx, the edge shape of the silicon wafer is measured, positions of the point Px1, the point Px2, and the point Px3 are set, the shape parameters Rx and θx are calculated in accordance with the definition based on measurement data of the edge shape, and the edge shape of the silicon wafer is determined from the calculated Rx and θx to be evaluated as recited in claim 7; an acute side angle of an angle between the straight line Lx and the height reference plane L3 as θx, and a radius of a circle that passes through the three points, the point Px1, the point Px2, and the point Px3 as Rx, and when the point Px1 is set, in the radial direction of the wafer, as a point on the main surface in a range of 1000 [μm] or less away from the tip of the chamfered portion in the central direction of the wafer, the point Px2 is set as a point on the surface of the chamfered portion 15 [μm] away from the height reference plane L3 in a vertical direction, and the point Px3 is set as a point on the surface of the chamfered portion 30 [μm] away from the height reference plane L3 in the vertical direction, a silicon wafer wherein the Rx is 240 [μm] or more and the θx is 27 [deg] or less is manufactured as recited in claim 8; an acute side angle of an angle between the straight line Lx and the height reference plane L3 as θx, and a radius of a circle that passes through the three points, the point Px1, the point Px2, and the point Px3 as Rx, the apparatus is provided with a measurement means for measuring the edge shape of the silicon wafer and an analysis means for analyzing measurement data of the edge shape obtained by the measurement means, and the analysis means is provided with an input unit for inputting data of positions of the point Px1, the point Px2, and the point Px3, a calculation unit for calculating the shape parameters Rx and θx from the data of the positions of the point Px1, the point Px2, and the point Px3 input into the input unit in accordance with the definition based on the measurement data of the edge shape, and an output unit for outputting data of the Rx and the θx calculated in the calculation unit as recited in claim 9; and an acute side angle of an angle between the straight line Lx and the height reference plane L3 as θx, and a radius of a circle that passes through the three points, the point Px1, the point Px2, and the point Px3 as Rx, the point Px1 is a point, in the radial direction of the wafer, on the main surface in a range of 1000 [μm] or less away from the tip of the chamfered portion in the central direction of the wafer, the point Px2 is a point on the surface of the chamfered portion 15 [μm] away from the height reference plane L3 in a vertical direction, the point Px3 is a point on the surface of the chamfered portion 30 [μm] away from the height reference plane L3 in the vertical direction, the Rx is 240 [μm] or more, and the θx is 27 [deg] or less as recited in claim 10. Claims 2-4 depend on claim 1, and therefore also include said claimed limitation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.